Citation Nr: 1121308	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969, including service in the Republic of Vietnam from March 1968 to April 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board in connection with the current claim.  The hearing was scheduled and subsequently held in December 2009.  The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claim.  The Veteran submitted no additional evidence, but VA provided the Veteran a new VA Compensation and Pension (C&P) audiological examination in June 2010.

The Veteran's claim was originally before the Board in May 2010 and it was remanded at that time for additional evidentiary development, to include affording the Veteran a new VA examination.  As noted above, this examination was conducted in June 2010 and the examination report is of record.  Accordingly, the Board finds that the requested development was completed as directed and the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also raised a claim of entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  See April 2009 statement.  This claim is referred for any appropriate action.



FINDING OF FACT

For the entire appeal period, the Veteran's hearing loss did not exceed Level I in the right ear and did not exceed Level II in the left ear, and an exceptional pattern of hearing loss is not shown.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a bilateral hearing loss disability are not met for any period of time covered by the appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected bilateral hearing loss is worse than initially rated and that this decline warrants a higher disability rating.  The Veteran was originally denied service connection for bilateral hearing loss in a rating decision dated May 2005.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal on this claim.  The Veteran was subsequently awarded service connection for bilateral hearing loss in a rating decision dated August 2006.  The RO evaluated the Veteran's bilateral hearing loss disability as non-compensably disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective August 23, 2004.  Following the submission of additional evidence, the RO continued the Veteran's non-compensable disability evaluation for bilateral hearing loss under Diagnostic Code 6100 in a rating decision issued in December 2006.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal on this claim.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Based upon the guidance of the Court in Fenderson, and for the reasons discussed in greater detail below, the Board finds that staged ratings are not applicable in this case.  
  
Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Disability evaluation for hearing impairment is derived from the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI.  Tables VI and VII as set forth in 38 C.F.R. § 4.85(h) are used to calculate the rating assigned.  Table VIa is used to assign a rating based on puretone average alone when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2010).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.


Factual Background and Analysis

Service treatment records (STRs) associated with the claims file show that the Veteran was afforded a clinical evaluation and physical examination in July 1967 prior to entering service.  The clinical evaluation was essentially normal and no evidence of bilateral hearing loss as contemplated by VA regulations was found.  The Veteran also described his health as "fair" and specifically denied ever having ear trouble or hearing loss.  The Veteran was also afforded a clinical evaluation and physical examination in April 1969 prior to discharge from service.  The clinical evaluation was essentially normal and no evidence of bilateral hearing loss as contemplated by VA regulations was found.  The Veteran's score on whispered voice testing was noted to be 15/15 bilaterally.

Associated with the claims file are lay statements from O.F. and L.J.  Both of these individuals described themselves as "long term" friends of the Veteran and noted that the Veteran several medical problems since his tour in Vietnam, including hearing problems. 

Also associated with the claims file are several audiological examination reports administered by the Veteran's employer.  The reference audiogram in this instance is dated May 1982.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
0
10
10
LEFT
15
10
20
25
  
The average puretone hearing loss at that time was 8 decibels in the right ear and 18 decibels in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Tables VIa and VII.

A follow-up audiogram performed in June 2001 yielded the following puretone thresholds in decibels:




HERTZ



1000
2000
3000
4000
RIGHT
5
10
20
15
LEFT
10
5
45
35
  
The average puretone hearing loss at that time was 13 decibels in the right ear and 24 decibels in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Tables VIa and VII.

An audiogram performed in July 2002 yielded the following puretone thresholds in decibels:




HERTZ



1000
2000
3000
4000
RIGHT
15
10
30
20
LEFT
15
10
50
25
  
The average puretone hearing loss at that time was 19 decibels in the right ear and 25 decibels in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Tables VIa and VII.

An audiogram performed in July 2003 yielded the following puretone thresholds in decibels:




HERTZ



1000
2000
3000
4000
RIGHT
5
10
30
30
LEFT
5
10
35
25
  
The average puretone hearing loss at that time was 19 decibels in the right ear and 19 decibels in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Tables VIa and VII.

An audiogram performed in June 2004 yielded the following puretone thresholds in decibels:




HERTZ



1000
2000
3000
4000
RIGHT
10
10
20
30
LEFT
10
15
50
30
  
The average puretone hearing loss at that time was 18 decibels in the right ear and 26 decibels in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Tables VIa and VII.

An audiogram performed in June 2005 yielded the following puretone thresholds in decibels:




HERTZ



1000
2000
3000
4000
RIGHT
10
10
25
30
LEFT
10
15
45
30
  
The average puretone hearing loss at that time was 19 decibels in the right ear and 25 decibels in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Tables VIa and VII.

Another audiogram performed in June 2005 yielded the following puretone thresholds in decibels:




HERTZ



1000
2000
3000
4000
RIGHT
5
10
30
30
LEFT
10
15
50
30
  
The average puretone hearing loss at that time was 19 decibels in the right ear and 26 decibels in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Tables VIa and VII.

The Veteran was afforded a VA Compensation and Pension (C&P) audiological examination in June 2006.  The examiner reviewed the claims file and noted that the Veteran's pre-enlistment physical examination showed normal hearing.  An examination prior to discharge from service contained a normal "whisper test," but no puretone audiometry results.  In the examiner's opinion, therefore, the whisper test did not rule out the possibility of hearing loss at the time of discharge.  According to the Veteran, he noticed hearing loss approximately 10 years ago, but was unable to recall when the loss actually began.  For the past five years, the Veteran described its impact on his employment as "slight," noting that he was routinely unable to hear employees through the glass of his security booth.  The Veteran also denied pre-military noise exposure, acknowledged that hearing protection was not always available in service, and stated that he had post-service noise exposure working in a bagging plant, as a forklift operator, and as a security guard.  He used hearing protection in these settings and denied post-service recreational noise exposure.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
20
35
35
LEFT
20
25
50
35
  
The average puretone hearing loss at that time was 28 decibels in the right ear and 33 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in the right ear and 96 percent in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Table VI.

According to the examiner, the results of audiometric testing showed normal hearing in the right ear through 2000 Hz with a mild to moderate sensorineural hearing loss through the higher frequencies.  The left ear demonstrated normal hearing through 2000 Hz with a moderate sensorineural hearing loss at 3000 Hz rising to a mild to moderate sensorineural hearing loss through the higher frequencies.  Based on the Veteran's history as a gunner in an artillery unit, the examiner concluded that it was "at least as likely as not" that the Veteran's bilateral high frequency hearing loss began as a result of military noise exposure.

An audiogram performed by the Veteran's employer in July 2006 yielded the following puretone thresholds in decibels:




HERTZ



1000
2000
3000
4000
RIGHT
5
5
25
25
LEFT
15
20
50
25
  
The average puretone hearing loss at that time was 15 decibels in the right ear and 28 decibels in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Tables VIa and VII.

A follow-up audiogram performed in May 2007 yielded the following puretone thresholds in decibels:




HERTZ



1000
2000
3000
4000
RIGHT
15
10
30
35
LEFT
15
20
50
30
  
The average puretone hearing loss at that time was 23 decibels in the right ear and 29 decibels in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Tables VIa and VII.

An audiogram performed by the Veteran's employer in August 2009 yielded the following puretone thresholds in decibels:






HERTZ



1000
2000
3000
4000
RIGHT
10
20
35
35
LEFT
15
10
55
35
  
The average puretone hearing loss at that time was 25 decibels in the right ear and 29 decibels in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Tables VIa and VII.
 
The Veteran testified before the undersigned AVLJ in December 2009.  In particular, the Veteran testified that yearly auditory examinations administered by his employer showed decreasing auditory acuity.  According to the Veteran it had not gotten to the point where the hearing loss affected his ability to work.  See Hearing Transcript, p. 7.  The Veteran also testified that he experienced difficulty hearing people in certain situations (i.e., when speaking to him from behind, in a room of people, etc.).

The Veteran was afforded another VA C&P audiology examination in June 2010.  The examiner reviewed the Veteran's claims file.  The Veteran reported subjective complaints of ringing in his ears and difficulty hearing people speak in a "normal voice."  He also stated that he had difficulty hearing his supervisor in meetings and that his supervisor "gets aggravated" when asked to repeat what he had said.  The Veteran denied pre-military noise exposure, but acknowledged having in-service noise exposure given his participation in an artillery battery.  He indicated that hearing protection was not provided at that time.  Following discharge from service, the Veteran worked as a security guard and was required to wear hearing protection.  The Veteran denied post-service recreational noise exposure.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
25
35
40
LEFT
20
20
60
35
  
The average puretone hearing loss at that time was 30 decibels in the right ear and 34 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 90 percent in the left ear.  These results correspond to Level I hearing loss in the right ear and Level II hearing loss in the left ear pursuant to Table VI.
   
According to the examiner, the results of audiometric testing showed mild sensorineural hearing loss in the right ear at 500 Hz, normal hearing at 1000-2000 Hz, and then a mild moderate sensorineural hearing loss at 3000 Hz and above.  The left ear demonstrated mild sensorineural hearing loss at 500 Hz, normal hearing at 1000-2000 Hz, and then a moderately severe sensorineural hearing loss at 3000 Hz rising to a mild sensorineural hearing loss at 4000 Hz.  The examiner further indicated that the Veteran's hearing loss did not prevent him from maintaining gainful employment.  It was noted that the Veteran obtained VA-issued hearing aids in April 2010 which he could wear to meetings (or move closer to the speaker during meetings).  According to the examiner, the Veteran was exposed to loud noises on his current job, but it would be up to his current employer to determine whether or not he was able to continue in his current position given his current level of hearing loss.  The examiner also indicated that vocational rehabilitation training (VRT) "may" enhance his ability to obtain and maintain gainful employment.  Although the examiner noted the presence of bilateral hearing loss, she concluded that there were no significant effects on the Veteran's occupation nor were there any effects on the Veteran's usual daily activities.   
 
Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for a bilateral hearing loss disability for any period of time covered by the appeal.  The average puretone thresholds for the right ear, as was discussed above, correspond to Level I, and the scores for the left ear correspond to Level I or, at the most, Level II.  The intersection point for these categories under Table VII shows that the bilateral hearing loss does not exceed the levels contemplated for a compensable disability rating.  Additionally, an exceptional pattern of hearing loss, which would warrant evaluation under 38 C.F.R. § 4.86, is not shown.  See Lendenmann, 3 Vet. App. at 349.   Thus, the Veteran is not entitled to a compensable evaluation for a bilateral hearing loss disability for any period of time covered by the appeal.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also, 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the June 2010 VA C&P examination was conducted after the examination worksheets were revised to include discussion of the effects of a hearing loss disability on occupational functioning and daily life.  The Veteran routinely stated that he experienced difficulty hearing people speak in a "normal voice."  He also stated that he had difficulty hearing his supervisor in meetings and that his supervisor "gets aggravated" when asked to repeat what he had said.  Although the June 2010 VA C&P examiner noted the presence of bilateral hearing loss, she concluded that there were no significant effects on the Veteran's occupation nor were there any effects on the Veteran's usual daily activities.  Thus, the examination report did include information concerning how the Veteran's hearing loss affected his daily functioning.  Therefore, while the VA examiner may not have specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

While the June 2010 VA C&P examiner addressed the functional effect of the Veteran's hearing loss disability to one degree or another, the Board notes that other evidence of record, to include the June 2006 VA C&P examination report as well as the Veteran's own testimony at his Board hearing, also adequately addressed this issue.  Therefore, while the June 2010 VA C&P examination is potentially defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  For the reasons discussed in greater detail below, the Board finds that referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b) in this instance.

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected bilateral hearing loss is unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected bilateral hearing loss are addressed by the relevant criteria as discussed above.  According to the Veteran, his bilateral hearing loss is manifested by difficulty hearing people speak in a "normal voice."  He also stated that he had difficulty hearing in certain situations (i.e., his supervisor in a meeting, people speaking at his back, or in a room of people, etc.) and that his supervisor "gets aggravated" when asked to repeat what he had said.  These symptoms are contemplated by the non-compensable evaluation.   

In this regard, it is pointed out that the assignment of an initial non-compensable schedular disability rating for bilateral hearing loss shows that the Veteran has commensurate industrial impairment.  See 38 C.F.R. § 4.1.  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability ratings.  Furthermore, there is no evidence that the Veteran's bilateral hearing loss results in marked interference with employment or frequent periods of hospitalization.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran stated on more than one occasion that his bilateral hearing loss disability resulted in difficulties at work, he is currently employed as a security guard and has remained employed as such during the claim period.  See VA C&P examination reports dated June 2006 and June 2010; Hearing Testimony dated December 2009.  Therefore, entitlement to TDIU is not raised by the evidence of record. 

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.
 
With regard to the Veteran's initial increased rating claim for bilateral hearing loss, he is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, the Board finds that additional notice is not required because the Veteran's claim has been substantiated.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was afforded a VA examination in connection with the current claims in June 2006 and June 2010.  These examiners evaluated the Veteran's bilateral hearing loss disability in conjunction with his prior history, described it in sufficient detail so the Board's evaluation of it was an informed one, and provided an opinion with a supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted above, the Veteran's claim was originally before the Board in May 2010 and remanded at that time for additional evidentiary development, to include affording the Veteran a new VA examination.  This examination was conducted in June 2010 and the examination report is of record.  The Board notes that, in the May 2010 remand, the VA examiner was specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability.  As discussed in the preceding section, to the extent that the examiner failed to do so, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record.  Accordingly, the Board finds that the requested development was completed as directed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Thus, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


